Title: To Alexander Hamilton from William Ellery, 22 September 1791
From: Ellery, William
To: Hamilton, Alexander



Collrs OfficePort of Newport [Rhode Island] Sepr. 22 1791
Sir

I am informed by the Surveyor of the Port of No. Kingstown, that it is common for fishing Vessels belonging to that Port to bring grindstones, and the masters of them declare that the rough Stones are taken from shores in the Brith. Dominions as ballast and manufactured by the hands on board on their passage home. On this information permit me to raise the following questions. Supposing on Inquiry it should turn out that Grind-stones said to be so obtained and manufactd. were purchased of the British? or that the raw materials were given by or purchased of them, and manufactured by fishermen on shore; or that the materials should in fact be taken from British shores without purchase, and be manufactured as before mentioned what penalty or forfeiture would be incurred in either of these cases?
The 23d. Sec: of the Coastg. Act requires that bond shall be given that such vessels shall not be employed in any illicit trade or commerce. I am in doubt whether the expression illicit trade and commerce comprehends either of the cases mentioned. If it should, then the bond in that case would be forfeited, and the goods liable to forfeiture: if not I would then ask, is any penalty or forfeiture incurred and what? or are the goods subject only to the payment of duties? If the Sec: referred doth not touch the cases put, I have not been able to find any one that doth.
I conceive that articles manufactured of foreign materials by the cits. of the U. S. on foreign shores are to be considered as foreign, and on importan. in Licensed vessels are subject to the same penalties, forfeitures or duties, as if manufactured by and purchased of foreigners, but I am doubtful whether raw materials of foreign growth manuf. by cits. of these States in foreign ports or places on board Licensed vessels of the U States, and imported in them are in the same predicament. Cabinets made any more than vessels built by such citizens of foreign materials in foreign territories would not I imagin be deemed to be of the manufe. of the U. S.: but might not cabinets or grind stones made of such materials on board such vessels by such citizens in foreign ports or places be considered as of the manufacture of the U. S.?
I hope I shall not be thought too particular in my enquiries; and it gives me pain to divert an attention engaged in the most important objects; but a wish to know my duty and to be prepared to perform it must be my apology for desiring your sentiments as soon as may be convenient on the foregoing questions. I will only beg leave to add that the arrival of several fishing vessels in this District is daily expected, and they may be under one or the other of the circumstances I have stated.
I am   Sir   Yr. most obedt. servant
Wm Ellery Collr A Hamilton EsqrSecry Treasy
